359 U.S. 64 (1959)
TOWNSEND
v.
SAIN, SHERIFF, ET AL.
No. 552, Misc.
Supreme Court of United States.
Decided March 9, 1959.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
George N. Leighton and William R. Ming, Jr. for appellant.
Benjamin S. Adamowski for respondents.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment of the United States Court of Appeals for the Seventh Circuit is vacated and the case is remanded. United States ex rel. Jennings v. Ragen, Warden, 358 U. S. 276.